358 U.S. 48 (1958)
UNITED STATES EX REL. FARNSWORTH
v.
MURPHY, WARDEN, ET AL.
No. 82, Misc.
Supreme Court of United States.
Decided October 13, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Nicholas John Stathis for petitioner.
Louis J. Lefkowitz, Attorney General of New York, Samuel A. Hirshowitz, Assistant Solicitor General, and George K. Bernstein, Assistant Attorney General, for respondents.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the United States Court of Appeals for the Second Circuit is vacated and the case is remanded to the District Court for a hearing.